ICJ_094_LandMaritimeBoundary_CMR_NGA_1994-06-16_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

ORDONNANCE DU 16 JUIN 1994

1994

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON v. NIGERIA)

ORDER OF 16 JUNE 1994
Mode officiel de citation:

Frontiére terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 16 juin 1994, C.I.J. Recueil 1994, p. 105

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 16 June 1994, I. C.J. Reports 1994, p. 105

 

N° de vente:
ISSN 0074-4441 Sales number 649
ISBN 92-1-070709-5

 

 

 
16 JUIN 1994

ORDONNANCE

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA)

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

16 JUNE 1994

ORDER
105

INTERNATIONAL COURT OF JUSTICE

YEAR 1994 1994
16 June
General List
16 June 1994 No. 94

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA)

ORDER

Present: President Bepjaoui; Vice-President SCHWEBEL; Judges ODA,
Sir Robert JENNINGS, TARASSOV, GUILLAUME, SHAHABUDDEEN,
AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Makes the following Order:

Whereas on 29 March 1994 the Republic of Cameroon filed in the
Registry of the Court an Application instituting proceedings against the
Federal Republic of Nigeria in respect of a dispute described as relating
essentially “to the question of sovereignty over the Bakassi Peninsula”,
and whereas the Court was thereby also requested to determine part of
the maritime boundary between the two States;

Whereas the Federal Republic of Nigeria was on 29 March 1994 noti-

fied by the Registrar, by telex and by letter, of the filing of the Applica-
tion, and a certified copy thereof was transmitted to it;
LAND AND MARITIME BOUNDARY (ORDER 16 VI 94) 106

Whereas in the Application the Republic of Cameroon notified the
Court of the appointment of H-E. Mr. Douala Moutome as Agent and of
Mr. Maurice Kamto and Mr. Yana Peter Ntamark as Co-Agents;

Whereas by a letter dated 22 April 1994 the Federal Republic of
Nigeria informed the Court of the appointment of H.E. Mr. Olu Ona-
goruwa as Agent and of H.E. Mr. Ibrahim Bindawa as Co-Agent;

Whereas by the same letter the Federal Republic of Nigeria notified the
Court of its intention to choose Mr. Bola Ajibola to sit as judge ad hoc in
the case: and whereas no objection to that appointment was raised by the
other Party or appeared to the Court, and the Parties were so informed
by the Registrar by a letter of 16 May 1994;

Whereas by a letter dated 5 May 1994 the Republic of Cameroon noti-
fied the Court of its intention to choose Mr. Kéba Mbaye to sit as judge
ad hoc in the case; and whereas no objection to that appointment was
raised by the other Party or appeared to the Court, and the Parties were
so informed by the Registrar by a letter of 6 June 1994:

Whereas on 6 June 1994 the Republic of Cameroon filed in the Regis-
try of the Court an Application additional to the Application filed on
29 March 1994, “for the purpose of extending the subject of the dispute”
to a further dispute described as relating essentially “to the question of
sovereignty over a part of the territory of Cameroon in the area of Lake
Chad”;

Whereas in the Additional Application the Republic of Cameroon
requested the Court to specify definitively the frontier between Cameroon
and Nigeria from Lake Chad to the sea, and requested the Court to join
the two Applications “and to examine the whole in a single case”:

Whereas on 7 June 1994 the Registrar informed the Agent of the
Federal Republic of Nigeria of the filing of the Additional Application
and transmitted to him a certified copy thereof;

Whereas at a meeting between the President and the representatives of
the Parties held on 14 June 1994, the Agent of the Republic of Cameroon
explained that it had not been the intention of his Government to present
a separate Application, but that the Additional Application was intended
rather as an amendment of the initial Application;

Whereas at that meeting the Agent of the Federal Republic of Nigeria
indicated that his Government had no objection to the Additional Appli-
cation being treated as an amendment to the initial Application, so that
the Court could deal with the whole as one case; and whereas the Court
sees no objection to such a procedure;
LAND AND MARITIME BOUNDARY (ORDER 16 VI 94) 107

Whereas the Parties were, at the same meeting, consulted as to the
time-limits to be fixed for written pleadings addressed to the subject-
matter of the Application and of the Additional Application;

THE COURT,
Having ascertained the views of the Parties,

Fixes the following time-limits for the written proceedings:

16 March 1995 for the Memorial of the Republic of Cameroon;

18 December 1995 for the Counter-Memorial of the Federal Republic
of Nigeria; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this sixteenth day of June, one thousand
nine hundred and ninety-four, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Republic of Cameroon and the Government of the Federal
Republic of Nigeria, respectively.

(Signed) Mohammed BEDIAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
